IN THE SUPREME COURT OF NORTH CAROLINA

                                    2022-NCSC-56

                                     No. 535A20

                                   Filed 6 May 2022

STATE OF NORTH CAROLINA

               v.

CIERA YVETTE WOODS



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 275 N.C. App. 364, 853 S.E.2d 177 (2020), finding no error in a

judgment entered on 10 May 2019 by Judge Karen Eady-Williams in Superior Court,

Mecklenburg County. On 10 August 2021, the Supreme Court allowed defendant’s

petition for discretionary review as to additional issues. Heard in the Supreme Court

on 21 March 2022.


        Joshua H. Stein, Attorney General, by Jessica V. Sutton, Special Deputy
        Attorney General, for the State-appellee.

        Glenn Gerding, Appellate Defender, by Aaron Thomas Johnson, Assistant
        Appellate Defender, for defendant-appellant.


        PER CURIAM.

        AFFIRMED.

        Justice BERGER did not participate in the consideration or decision of this

case.